IN THE COURT OF APPEALS
                             AT KNOXVILLE                 FILED
                                                          March 8, 2000

                                                        Cecil Crowson, Jr.
                                                       Appellate Court Clerk
REUBEN N. PELOT, III              )
                                  )
     Plaintiff-Appellant          )
                                  )   E1999-02550-COA-R3-CV
     v.                           )   KNOX COUNTY CHANCERY
                                  )
NICHOLAS S. CAKMES                )
                                  )
     Defendant-Appellee           )




                     OPINION ON PETITION TO REHEAR



     Defendant Nicholas S. Cakmes files a petition requesting

that instead of adjudging the value of the remaining interest of

Plaintiff Reuben N. Pelot, III, in their dentistry partnership,

that the case be remanded for the Trial Court to make that

determination.

     After reviewing the petition to rehear and the response

thereto, we are of the opinion the arguments advanced in the

petition have merit, especially when the brief of Dr. Pelot

specifically asked us to remand the case for the Chancellor to

set a value as to his partnership interest.
     We accordingly grant the petition and modify our original

opinion to provide for a remand for the purpose of a

determination by the Chancellor of the value of Dr. Pelot’s

interest.   Costs incident to the petition to rehear are adjudged

against Dr. Pelot.



                                    ____________________________
                                    Houston M. Goddard, P.J.


CONCUR:



____________________________
Charles D. Susano, Jr., J.



____________________________
D. Michael Swiney, J.




                                2